Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.:
  HELENE AGBO,
         Plaintiff,
  v.
  MCB CLINICAL RESEARCH CENTERS, LLC, a Colorado Limited Liability Corporation;
  BRIGITTE KLAIB; ALEXANDER KLAIB, KRISTIN SCALVA and CHRISTOPHER
  SCALVA,
         Defendants.


                               COMPLAINT AND JURY DEMAND


         Plaintiff, Helene Agbo, by and through her attorneys, Kiovsky | DuWaldt LLC and Nixon

  Shefrin Hensen Ogburn P.C., brings the following complaint against Defendants.

                                  PRELIMINARY STATEMENT

         1.      Plaintiff, Helene Agbo, was employed by Defendant MCB Clinical Research

  Centers, LLC (“MCB”) from January 2011 through August 11, 2016 as a Clinical Research

  Coordinator. She is seeking redress for wage and hour, retaliation, trafficking, civil rights and

  contract violations she suffered while working for MCB. Plaintiff is a citizen of Cote D’Ivoire

  (Ivory Coast) and was recruited by Defendants to move to Colorado from California where she

  was a student, to work for Defendant MCB. Defendants required Plaintiff by intimidation and

  threat of deportation to work thousands of hours without pay or benefits, failed to pay her the

  wages required by law and contract, discriminated against her on the basis of her race, national

  origin and disability and retaliated against her by firing her and withdrawing her visa when she

  complained about Defendants’ abuse and unlawful acts.



                                                    1
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 2 of 28




                                      JURISDICTION AND VENUE

         2.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1331 (federal

  question), 29 U.S.C. § 201 et seq. (Fair Labor Standards Act “FLSA”), 18 U.S.C. § 1589, §

  1595 (Trafficking Victims Protection Reauthorization Act “TVPRA”), 42 U.S.C. § 1981 et seq.

  (Civil Rights Act of 1966 “Section 1981”), and supplemental jurisdiction pursuant to 28 U.S.C.

  § 1367 over Plaintiff’s Colorado statutory and common law claims.

         3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), as the events or omissions

  giving rise to the claims occurred in the District of Colorado.

                                                 PARTIES

         4.      Plaintiff, Helene Agbo, is a citizen of the Cote D’Ivoire (Ivory Coast) residing in

  Colorado Springs, Colorado.

         5.      Defendant, MCB is a Colorado Limited Liability Company with its principal place

  of business in Colorado Springs, Colorado.

         6.      Defendant, Brigitte Klaib, is the sole member of MCB and is an individual residing

  in Colorado.

         7.      Defendant, Alexander Klaib, is an individual residing in Colorado. He is married

  to Defendant, Brigitte Klaib and was employed by Defendant MCB.

         8.      Defendant, Kristin Scalva, is the President of MCB and is an individual residing in

  Colorado. She is the daughter of Defendants Brigitte and Alexander Klaib.

         9.      Defendant, Christopher Scalva, is the Vice President of MCB and is an individual

  residing in Colorado. He is married to Defendant, Kristin Scalva.




                                                   2
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 3 of 28




                                             BACKGROUND

         10.        Plaintiff fled the Ivory Coast, where there have been decades of civil war and

  strife, in January 2007, entering the United States as a student to study in California under an F-1

  student visa.

         11.        Plaintiff obtained her Master’s degree in Public Health from San Jose State

  University in 2010.

         12.        While in school in California, Plaintiff rented a room from Defendant Brigitte

  Klaib’s father.

         13.        Following her graduation, Defendant Brigitte Klaib’s father told Plaintiff that his

  daughter and son-in-law owned a clinical research center in Colorado Springs, Colorado. He

  introduced Plaintiff to Defendants Brigitte and Alexander Klaib, the owners of Defendant MCB.

         14.        In December 2010, Plaintiff and her husband traveled to Sacramento, California to

  meet Defendants Brigitte and Alexander Klaib.

         15.        To induce Plaintiff to move to Colorado from California and accept employment

  with MCB, Defendants Brigitte and Alexander Klaib (on behalf of themselves and MCB)

  promised that if Plaintiff came to work for MCB, MCB would sponsor her H-1B visa and later

  her Green Card.

         16.        In reliance on the MCB’s and the Klaibs’ promises, Plaintiff moved to Colorado in

  January 2011, and began working for MCB and lived with the Klaibs.

         17.        Plaintiff was initially authorized to work for Defendants in the United States on a

  one-year training extension of her student visa.

         18.        In January 2011, Plaintiff worked an average of 5-6 hours per day for MCB.




                                                      3
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 4 of 28




         19.      At the end of January 2011, MCB paid Plaintiff approximately $600 for her first

  two weeks work.

         20.      In February 2011, MCB began the process of applying for an H-1B visa to permit

  Plaintiff to work in the United States for MCB.

         21.      The H-1B nonimmigrant visa allows temporary employment of foreign workers in

  specialty occupations. These jobs require “theoretical and practical application of a body of highly

  specialized knowledge, along with at least a bachelor’s degree or its equivalent in the

  specialization.”

         22.      The employer begins the process by filing a Labor Condition Application (“LCA”)

  with the U.S. Department of Labor (“USDOL”) that details the job type, length, location, salary

  and other terms and conditions of employment.

         23.      The salary paid to an H-1B worker must be the greater of either the actual wage

  paid to similarly situated U.S. workers or the prevailing wage determined by USDOL’s surveys of

  the industry.

         24.      Employers are prohibited from offering lesser benefits to H-1B workers than to

  other similarly situated employees.

         25.      The law requires the employer to pay all costs of obtaining the H-1B visa,

  including filing fees and attorney fees and prohibits an employer from requiring reimbursement

  from the employee.

         26.      Defendants Brigitte and Alexander Klaib told Plaintiff she should not have any

  contact with the attorney preparing the H-1B visa application.

         27.      Shortly after beginning the application process, Defendants Brigitte and Alexander

  Klaib told Plaintiff that they had not been aware how expensive obtaining the visa would be.



                                                    4
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 5 of 28




  They refused to pay Plaintiff for the work she had done after the initial $600 payment and told her

  they would apply her pay toward the attorneys’ fees and other expenses they paid associated with

  the H-1B visa and the expenses they anticipated for Plaintiff’s Green Card application.

          28.    Plaintiff was unaware that the law required the employer to pay the costs and fees

  associated with obtaining the H-1B visa and Green Card.

          29.    By this time, Plaintiff had become financially dependent on the Klaibs as she was

  in a new city and state where she knew no one else, had no money, and had not been paid for

  weeks. Moreover, she had come to trust the Klaibs and believed they would treat her as family,

  be truthful with her and keep their promises.

          30.    Consequently, Plaintiff did not question the Klaibs when they told her she was

  required to pay the costs of the visa and that they would apply her pay toward her visa and Green

  Card costs.

          31.    A month or two later, Defendants Brigitte and Alexander Klaib told Plaintiff that

  their attorney told them that based on Plaintiff’s skills and qualifications they would be required

  to pay her between $75,000 and $90,000 (the “prevailing wage”) and they could not afford to pay

  her that much money.

          32.    Defendants Alexander and Brigitte Klaib told Plaintiff that they would say in the

  visa application that she was working part time, but that she would in fact be required to work full

  time.

          33.    Defendants Alexander and Brigitte Klaib also again promised Plaintiff that they

  would apply for her Green Card if she actually worked full-time even though they were stating

  “on paper” that she was part-time.




                                                    5
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 6 of 28




         34.     Defendant Brigitte Klaib submitted an LCA to the USDOL in which she certified

  that the prevailing wage for a Medical Research Study Coordinator was $38.40 per hour and

  agreed that MCB would pay Plaintiff $38.40 per hour during the term of the H-1B visa from

  October 1, 2011 through September 30, 2014.

         35.     In the 2011 LCA, Defendants Brigitte Klaib and MCB falsely represented that

  Plaintiff would work part-time.

         36.     Defendant Brigitte Klaib signed the 2011 LCA on behalf of Defendant MCB, and

  attested that all of the statements in the labor certification were true and that she and MCB would

  comply with the employment terms set forth in the LCA.

         37.     The compensation terms contained in the LCA constitute a binding contract.

         38.     Plaintiff is a third-party beneficiary of the LCA.

         39.     Plaintiff was not given a copy of the LCA and was unaware of its terms until 2017.

         40.     Plaintiff continued to live with the Klaibs and at their insistence and direction she

  worked for MCB 4-6 hours per day, five days per week from February through May 2011.

         41.     MCB did not pay Plaintiff for any of the hours she worked from February through

  May 2011.

         42.     Plaintiff also took various training classes at the Klaibs’ direction during 2011.

  These training classes were required MCB and were directly related to her job.

         43.     MCB was required to pay Plaintiff for the time she spent in these training classes.

         44.     MCB did not pay Plaintiff for the time she spent in training.

         45.     In May 2011, Plaintiff began working between 8 and 10 hours per day for MCB, at

  the MCB office, at the MCB clinic, at Penrose Hospital and often at home.




                                                    6
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 7 of 28




         46.      MCB did not pay Plaintiff for any of the time she worked from June 2011 through

  October 2011.

         47.      In addition to working directly with the Klaibs, Plaintiff’s work was supervised by

  Defendants Kristin and Christopher Scalva. All Defendants were fully aware that Plaintiff was

  working for MCB from February through October 2011 and were aware that Plaintiff was

  working full-time after May 2011.

         48.      MCB’s application for an H-1B visa was granted, authorizing Plaintiff to work in

  the United States for MCB from October 1, 2011 through September 30, 2014.

         49.      Defendants gave the original 2011 visa to Plaintiff as they are required to do by

  law.

         50.      During her employment, Defendant Kristin Scalva told Plaintiff on several

  occasions that her unpaid wages and raises were being applied to the costs of obtaining her H-1B

  visa and Green Card.

         51.      Defendants Brigitte Klaib and Alexander Klaib isolated Plaintiff by warning

  Plaintiff not to talk to others about the particulars of her employment. Defendant Alexander

  Klaib even told Plaintiff not to talk to her own children about her job as he was concerned they

  might talk to their teachers or friends.

         52.      Plaintiff was given a copy of the MCB Personnel Manual and signed it on October

  15, 2013.

         53.      The MCB Personnel Manual does not state that employees are at will and does not

  contain any language indicating that the Personnel Manual was not intended to be a contract.




                                                    7
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 8 of 28




         54.     The MCB Personnel Manual provides that employees who are regularly scheduled

  to work 40 hours per week are considered full-time employees and are eligible for all employee

  benefits.

         55.     Plaintiff was regularly scheduled to work 40 hours per week and worked full time

  throughout her employment. She frequently worked in excess of 40 hours per week on the clock

  and also frequently worked many hours off the clock from home and in the office, clinic and

  hospital.

         56.     In 2011, MCB paid Plaintiff a total of $9,150.

         57.     The amount paid by MCB to Plaintiff in 2011 represents payment for 238.28 hours

  at $38.40 per hour.

         58.     In actuality, Plaintiff worked approximately 1700 hours for MCB in 2011. She

  was not compensated for at least 1,462 hours of work.

        59.      In 2012, Defendants MCB and Brigitte Klaib also sponsored H-4 visas for

  Plaintiff’s minor children. These visas permit the minor children of H-1B workers to stay in the

  United States as long as the H-1B visa is valid. These visas gave Defendants additional leverage

  over Plaintiff, permitting them to obtain additional uncompensated labor from Plaintiff because

  her children would be deported if she lost her job.

         60.     In 2012 and 2013, MCB paid Plaintiff a total of $40,560 per year.

         61.     The amount paid by MCB to Plaintiff in 2012 and 2013 represents payment for

  1,056.25 hours per year at $38.40 per hour.

         62.     In actuality, Plaintiff worked at least 2080 hours per year for MCB in 2012 and

  2013. She was not compensated for more than 2,047.5 hours in 2012 and 2013.




                                                   8
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 9 of 28




         63.     At the end of each year during employee evaluations, Defendant Kristin Scalva

  told Plaintiff that she worked hard and performed well, but couldn’t have a raise because the

  money would instead be applied to the cost of sponsoring her Green Card. Defendant Kristin

  Scalva told Plaintiff several times that the Green Card would cost approximately $100,000.

         64.     Plaintiff believed Defendant Kristin Scalva when she told her these things.

         65.     In 2013 Plaintiff applied to nursing school and was accepted. She started school in

  Summer 2013 but continued to work full time, taking time out for classes during the day and

  coming back to work in the evening.

         66.     In 2014, MCB installed a time clock. Plaintiff was told the time clock was

  installed because MCB did not feel she was working enough hours. Plaintiff retained copies of

  her time records which confirm that she was working full time.

         67.     In 2014, Defendant Brigitte Klaib told Plaintiff she was going to start the

  application process to sponsor her Green Card. Ms. Klaib told Plaintiff they had to prove there

  were no U.S. citizens as qualified for the position as Plaintiff and felt that would be easy because

  Plaintiff held advanced degrees and was bilingual.

         68.     However, Ms. Klaib said she had been told by MCB’s attorney that once the Green

  Card application was submitted, Plaintiff had to work full-time and could no longer be classified

  as a part-time employee. Ms. Klaib said that the attorney told her that the government would

  closely monitor what MCB was paying her. Ms. Klaib said they would have to come up with an

  alternative way to pay Plaintiff lower wages than were required by law.

         69.     Defendant Brigitte Klaib suggested a scheme in which MCB would pay Plaintiff

  the full-time salary required by the LCA, and that Plaintiff would pay half of that salary back to

  MCB through a special bank account.



                                                    9
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 10 of 28




         70.     Defendant Alexander Klaib suggested other illegal and/or inappropriate schemes to

  Plaintiff to obtain a Green Card, such as marrying a U.S. citizen even though she was already

  married, convincing someone to adopt her, or paying a judge or someone who worked for a judge

  to get a Green Card. Plaintiff rejected these suggestions.

         71.     Shortly thereafter, Defendants Brigitte Klaib and Alexander Klaib broke their

  promises to sponsor Plaintiff’s Green Card because they said they were told by their attorney that

  the government would closely monitor what they were paying Plaintiff during the Green Card

  process and they “didn’t want to go to jail.”

         72.     The Klaibs told Plaintiff they needed Plaintiff to keep working full-time for part-

  time wages and that they were unwilling to begin the Green Card process.

         73.     Alexander Klaib questioned Plaintiff as to how she planned to pay back the money

  spent on her visas and told Plaintiff to ask her husband to send money from the Ivory Coast to

  reimburse the costs of her H-1B visa. When Mr. Klaib did this, Plaintiff reminded him that she

  had worked for months without pay in 2011 to pay back the debt.

         74.     Plaintiff, who until this time, had been afraid to complain about her situation said

  she didn’t think she should have to continue to work full-time and not be paid for it.

         75.     Defendants continued to insist that Plaintiff work full-time and made it clear that

  her job would be in jeopardy if she did not. Plaintiff, afraid of losing her job and her visa, which

  would result in her and her children’s deportation, reluctantly complied.

         76.     In mid-2014, Defendant Brigitte Klaib and MCB began the process of renewing

  Plaintiff’s H-1B visa.

         77.     On June 12, 2014, MCB’s attorney sent a letter to Defendant Brigitte Klaib

  enclosing for Ms. Klaib’s signature documents necessary for the H-1B renewal petition for



                                                   10
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 11 of 28




  Plaintiff. The letter enclosed, among other documents, the Employer Letter and Summary Offer

  of Temporary Employment and the Labor Certification.

         78.     Plaintiff was not copied on the letter.

         79.     Defendant Brigitte Klaib, on behalf of Defendant MCB, signed and submitted the

  2014 LCA certifying that Plaintiff would be paid a wage of $38.40 per hour and that Plaintiff was

  working part-time.

         80.     Ms. Klaib and MCB made these representations knowing they were untrue.

         81.     Ms. Klaib and MCB made these representations with no intention of complying

  with the conditions of the LCA and they did not comply with these conditions.

         82.     Plaintiff’s H-1B visa was approved for the period October 1, 2014 through

  September 30, 2017. MCB’s attorney sent a copy of the visa to Defendant Brigitte Klaib and

  Plaintiff and sent the original to Defendant Brigitte Klaib.

         83.     Although Defendant Brigitte Klaib clearly knew she was obligated to provide the

  original visa to Plaintiff because she had done so in 2011, she and Defendant Alexander Klaib

  withheld the original visa from Plaintiff and held it.

         84.     Plaintiff waited for almost three weeks for Defendants to give her original visa to

  her and they did not provide it.

         85.     Plaintiff needed her original visa for an appointment and complained to one of her

  coworkers that Defendants had not given it to her. Plaintiff sat in an open cubicle and Plaintiff

  believes Defendants were able to hear her conversation.

         86.     Defendants Alexander and Brigitte Klaib called Plaintiff into their office and

  yelled at her for talking to her coworker. Plaintiff said she was upset that they didn’t give her visa




                                                    11
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 12 of 28




  to her. Defendant Alex Klaib said “you are talking too much, don’t talk to anyone, just do your

  job.”

          87.    Defendants did ultimately give Plaintiff her original visa but Defendant Brigitte

  Klaib warned Plaintiff that if MCB fired her she would never get a job in the United States and

  would be deported. She said: “We don’t like betrayals.”

          88.    Plaintiff was afraid that Defendants would fire her if she continued to complain

  and therefore reluctantly she dropped the matter.

          89.    In 2014, MCB paid Plaintiff $45,781.00.

          90.    The amount paid by MCB to Plaintiff in 2014 represents payment for 1,192.21

  hours of work at $38.40 per hour.

          91.    In actuality, Plaintiff worked at least 2080 hours for MCB in 2014 and was not

  compensated for at least 887.79 hours.

          92.    In 2015, MCB paid Plaintiff $47,462.00.

          93.    The amount paid by MCB to Plaintiff in 2015 represents payment for 1,236 hours

  of work at $38.40 per hour.

          94.    In actuality, Plaintiff worked significantly more than 1,236 hours for MCB in 2015

  and was not compensated for hundreds of hours of work.

          95.    In 2016 MCB paid Plaintiff $9,792.50.

          96.    The amount paid by MCB to Plaintiff in 2016 represents payment for 255 hours of

  work at $38.50 per hour.

          97.    In actuality, Plaintiff worked significantly more than 255 hours in 2016 and was

  not paid for many hours of work.

          98.    MCB never paid Plaintiff time-and-a-half for any hours worked in excess of 40.



                                                  12
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 13 of 28




         99.     In 2015, Plaintiff was diagnosed with a rare and serious form of cancer. A large

  tumor had infiltrated her kidneys, uterus and blood vessels in her left leg, requiring a number of

  procedures to stabilize her and an aggressive and invasive surgery in mid-January 2016.

         100.    Following surgery, Plaintiff underwent additional treatment for her cancer and a

  rigorous physical therapy regime to address the extensive nerve damage to her leg from surgery

  that impeded her ability to walk. Nevertheless, she regularly communicated with Defendants

  about her condition.

         101.    Approximately a month after her surgery, Defendants Kristin and Christopher

  Scalva and Brigitte Klaib asked Plaintiff to work from home to prepare research binders for an

  upcoming presentation. Plaintiff complied under pressure and out of fear that she would be fired

  if she declined.

         102.    On February 9, 2016, Plaintiff’s physician sent a letter which was delivered to

  MCB by Plaintiff’s son, stating that Plaintiff has been under his care and unable to work since she

  had surgery on January 14, 2016. Plaintiff’s physician indicated that she is not yet cleared to

  return to work and that he would see her for a follow-up appointment in three months.

         103.    Less than three months later, on April 25, 2016, Defendant Christopher Scalva sent

  an email to Plaintiff stating “We wanted to check in as we have not heard from you in a while.

  Last we heard you were to have a follow up appt with you [sic] doctor in early May and I wanted

  to see if that was still the plan? Ultimately, we are wanting to get a status update on your health so

  we can appropriately plan staffing for your eventual return. Any update would be appreciated as

  we need to be up to date on your health status for eventual return.”

         104.    Following her doctor’s appointment, Plaintiff emailed Mr. Scalva a letter on May

  23, 2016, which had been sent to her by her physician a few days earlier stating that Plaintiff has



                                                   13
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 14 of 28




  been under his care and unable to work since January 2016. Plaintiff’s physician indicated that

  she had complications from surgery and may be able return to work in August. He further

  indicated that she would need to have light duty work due to the nerve injury in her leg.

         105.    Defendants did not tell Plaintiff that they were unwilling to grant her the additional

  time off.

         106.    On June 20, 2016 Defendant Kristin Scalva sent an email to Plaintiff confirming

  that she knew Plaintiff would be out of work until at least August and offering to bring her dinner.

         107.    The next day, June 21, 2016, Plaintiff responded to Ms. Scalva thanking her for

  checking on her and indicating that there was no need for her to bring dinner as she had been

  going to the soup kitchen since her paycheck was cut off.

         108.    Ms. Scalva responded more than a month later, on July 27, 2016, stating “sorry

  about the delay in getting back to you and asking “do you know what day you’ll be back?”

         109.    Plaintiff responded on August 1, 2016 informing Ms. Scalva that “I have a doctor

  appointment this week and also an MRI. After the visit the doctor will be able to tell me exactly

  when I can go back to work and how much I can work I am planning to come next Monday to

  MCB to meet with you ALL and discuss the future.”

         110.    During her illness, Plaintiff had decided that she when she returned, she would

  object to Defendants’ treatment of her and request that she be treated lawfully and equally to her

  coworkers.

         111.    Ms. Scalva and Plaintiff agreed that they and Mr. Scalva would meet at 2:00 p.m.

  on August 10, 2016.

         112.    Plaintiff was not yet permitted to drive and she asked a friend, Allison Curtis, to

  drive her and to attend the meeting with her for support.



                                                   14
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 15 of 28




         113.    On August 3, 2016, Plaintiff’s physician provided a letter which Plaintiff delivered

  to Defendant Kristin Scalva when they met on August 10, 2016, stating that Plaintiff has been

  under his care and unable to work from January 2016 through September 2016. Plaintiff’s

  physician indicated that she may return to work in early October.

         114.    When Plaintiff and Ms. Curtis arrived at MCB’s office at the scheduled time on

  August 10, 2016, no one was ready to meet with her. Finally, Ms. Scalva appeared alone for the

  meeting.

         115.    The only people in the meeting were Plaintiff, Ms. Curtis and Ms. Scalva.

         116.    Plaintiff told Ms. Scalva she wanted to return to work but felt MCB had mistreated

  her and asked to be treated the same as other employees when she returned to work, including but

  not limited to being paid for all the time she worked and not receiving overtime or employee

  benefits. Plaintiff also complained to Ms. Scalva that Defendants had withheld wages to cover

  the cost of applying for her H-1B visa and Green Card and had lied to her and breached their

  promises to sponsor her Green Card.

         117.    When it became obvious that Defendant Kristin Scalva was not receptive to

  Plaintiff’s concerns, Plaintiff and Ms. Curtis left the office.

         118.    In immediate retaliation because Plaintiff asserted her rights, complained about

  mistreatment and demanded that Defendants comply with the law, Defendant Brigitte Klaib sent

  Plaintiff an email terminating her employment the next day, August 11, 2016.

         119.    Ms. Klaib gave two reasons for MCB’s decision to terminate her employment: (1)

  “the inability to reach you. You do not return phone calls, emails or texts on a consistent basis.

  We are unable to communicate with you. I have tried numerous times to call you, sometimes you

  answer and hang up other times it goes straight to voice mail. (2) you requested a meeting with



                                                     15
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 16 of 28




  our company president, arrived with a guest and proceeded to make false accusations as to the

  work environment. Demanding that we get you a US Green Card along with other demands. The

  negativity that you portrayed is not acceptable in our work environment.”

          120.    Ms. Klaib told Plaintiff in her August 11, 2016 email that she would contact the

  immigration authorities that day to inform them that she was no longer working for MCB and that

  she was required by law to leave the country.

          121.    Defendant Brigitte Klaib and MCB took these actions with malice, knowing that

  Plaintiff’s health was at risk and that she was in continuing need of medical treatment and that her

  children could also be deported.

          122.    Plaintiff timely filed a charge of discrimination with the Equal Employment

  Opportunity Commission and the Colorado Civil Rights Division alleging discrimination on the

  basis of race, national origin and disability. On April 18, 2019, Plaintiff was issued a right to sue

  letter giving her 90 days after receipt of the letter to file suit. This lawsuit was timely filed.

                                          FIRST CLAIM FOR RELIEF
                                       (TVPRA, 18 U.S.C. §§ 1589, 1595(a))
                                             Against all Defendants

          123.     Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          124.    The forced labor provision of the TVPRA, 18 U.S.C. § 1589, makes it unlawful to

  knowingly provide or obtain the labor or services of a person by any one of, or by any

  combination of, the following means:

                  a. by means of force, threats of force, physical restraint, or threats of

                      physical restraint to that person or another person;

                  b. by means of serious harm or threats of serious harm to that person or


                                                     16
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 17 of 28




                     another person;

                 c. by means of the abuse or threatened abuse of law or legal process; or

                 d. by means of any scheme, plan, or pattern intended to cause the person to

                     believe that, if that person did not perform such labor or services, that

                     person or another person would suffer serious harm or physical restraint. 18

                     U.S.C. § 1589.

         125.    In violation of the forced labor provisions of the TVPRA Defendants, acting in

  concert, knowingly provided or obtained Plaintiff’s labor and services by means of threats of

  serious harm; threatened abuses of law or legal process; and by engaging in a scheme, plan, or

  pattern intended to cause Plaintiff to believe that, if she did not perform such labor or services,

  that she would suffer serious harm.

         126.    Specifically, Defendants compelled Plaintiff to engage in forced labor by abusing

  the legal process and threatening Plaintiff with loss of her job and H-1B visa and deportation of

  her and her children if she refused to continue to work many hours without pay and benefits or if

  she discussed their actions with her coworkers, by isolating and demeaning her and by telling her

  she had to repay Defendants for the money they spent to obtain her H-1B visa and sponsor her

  Green Card.

         127.    Defendants further abused the legal process by withholding Plaintiff’s visa and

  failing to provide her with a copy of the LCA and other related documents specifying the wages

  they agreed to pay and other working conditions.

         128.    Each Defendant participated in this scheme and, knowingly or in reckless

  disregard of the facts, benefited financially from their participation the venture.




                                                    17
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 18 of 28




           129.   As a result of Defendants’ actions, Plaintiff has suffered damages to be proven at

  trial.

                                    SECOND CLAIM FOR RELIEF
              (Retaliation Under the Fair Labor Standards Act, 29 U.S.C. § 215(a)(3) et seq.)
                        Against Defendants MCB, Kristin Scalva and Brigitte Klaib

           130.   Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

           131.   All Defendants are “employers” as defined by the Fair Labor Standards Act.

           132.   On August 10, 2016, Plaintiff engaged in protected activity when she complained

  to Defendant Kristin Scalva that MCB had failed to pay her properly, including failing to pay her

  at least minimum wage for time worked in 2011, failed to pay for thousands of hours worked in

  2012-2016 and had failed to her pay time and a half for hours worked in excess of 40 per week.

           133.   Defendants immediately retaliated against Plaintiff by terminating her employment

  and reporting the termination to the United States government so that her H-1B visa would be

  revoked.

           134.   Defendant Brigitte Klaib acknowledged that one of the reasons Plaintiff’s

  employment was terminated was that she complained about her treatment.

           135.   Defendants’ unlawful retaliatory actions were willful and were committed with

  malice and with reckless indifference to Plaintiff’s rights.

           136.   As a result of Defendants’ conduct, Plaintiff suffered damages in an amount to be

  fully determined at trial.




                                                    18
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 19 of 28




                                        THIRD CLAIM FOR RELIEF
                                   Retaliation Under the Colorado Wage Act
                                               (C.R.S. § 8-4-120)
                           Against Defendants MCB, Kristin Scalva and Brigitte Klaib

          137.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          138.    Defendants MCB, Kristin Scalva and Brigitte Klaib are “employers” as defined by

  the Colorado Wage Act.

          139.    Plaintiff engaged in protected activity under the Colorado Wage Act when she

  complained about Defendants’ failure to pay her for all hours worked and failed to pay overtime.

          140.    Defendants retaliated against Plaintiff as described above.

          141.    Defendants’ retaliatory actions are prohibited by the Colorado Wage Act.

          142.    Defendants’ retaliatory actions were willful and were committed with malice and

  with reckless indifference to Plaintiff’s rights.

          143.    As a result of Defendants’ conduct, Plaintiff has suffered damages in an amount to be

  fully determined at trial.

                                   FOURTH CLAIM FOR RELIEF
                                         (Breach of Contract)
                               Against Defendant MCB Research Centers

          144.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          145.    In the 2011 and 2014 LCAs, Defendant MCB agreed to pay Plaintiff $38.40 per

  hour for all hours worked and agreed to provide Plaintiff with the same benefits offered to other

  employees.

          146.    On information and belief, Defendant MCB made substantially similar promises in

  written offer letters.

                                                      19
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 20 of 28




          147.     Defendants promised to pay benefits to employees who were regularly scheduled

  to work 40 hours per week or more in the Personnel Manual.

          148.     The LCAs, written offers of employment and Personnel Manual constitute

  enforceable contracts.

          149.     Defendant MCB did not pay Plaintiff for thousands of hours she worked and

  refused to provide employee benefits in breach of these contracts.

          150.     Defendant’s debt to Plaintiff is evidenced in the LCAs and written offers of

  employment and constitutes a liquidated debt, or an unliquidated determinable amount of money.

          151.     MCB’s Personnel Manual contains a four-step contractual disciplinary process

  which requires that employees be given notice and an opportunity to correct performance

  problems or policy violations. The Personnel Manual provides that “each step of the disciplinary

  process will be documented and acknowledged/initialed by the manager or his designate and

  employee.”

          152.     MCB’s Personnel Manual does not contain any language indicating that it is not

  intended to be a contract or that Plaintiff’s employment was at-will.

          153.     Defendants breached the progressive discipline agreement set forth in the

  Personnel Manual as they never provided Plaintiff with any notice or opportunity to correct

  problems and never presented Plaintiff with any written documentation of performance problems

  or discipline.

          154.      Defendants’ breaches of contract were willful and wanton.

          155.     As a result of Defendant MCB’s breach of contract, Plaintiff has suffered damages

  in an amount to be fully determined at trial.




                                                    20
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 21 of 28




                                 FIFTH CLAIM FOR RELIEF
                                          (Fraud)
                    Against Defendant MCB and Brigitte and Alexander Klaib

         156.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

         157.    Defendants MCB, Alexander and Brigitte Klaib induced Plaintiff to move to

  Colorado and work for MCB through the misrepresentations set forth in this Complaint.

         158.    Defendants MCB and Brigitte Klaib withheld the 2011 and 2014 LCAs and written

  offer letters from Plaintiff and concealed that they had agreed to pay her $38.40 for all hours

  worked.

         159.    Defendants MCB and Brigitte Klaib told Plaintiff that she was ineligible for

  employee benefits when that was not, in fact true.

         160.    Defendant Alexander Klaib misrepresented to Plaintiff that she was required to

  repay them for the money they spent on her H-1B visa applications in order to induce her to work

  without pay.

         161.    Defendants Brigitte Klaib and Alexander Klaib misrepresented to Plaintiff that

  they would sponsor her Green Card and that the hours she worked without pay would be applied

  to her Green Card in order to induce her to work without pay.

         162.    Defendants knew these statements were false when they made them.

         163.    In reliance upon these false promises by Defendants, Plaintiff relocated to

  Colorado, became employed by MCB, and worked without pay and benefits as alleged above.

         164.    Defendants engaged in these actions willfully and with malice.

         165.    As a result of Defendants fraud and deceit, Plaintiff suffered damages in an

  amount to be fully determined at trial.


                                                   21
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 22 of 28




                                  SIXTH CLAIM FOR RELIEF
                             (Race and National Origin Discrimination
                        (Colorado Civil Rights Act C.R.S.§ 24-34-301 et seq. )
                                     Against Defendant MCB

         166.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

         167.    Plaintiff is a member of a protected class as she is Black and from the Ivory Coast.

         168.    Plaintiff was qualified for the job of Medical Research Coordinator with

  Defendant, MCB.

         169.    Plaintiff was the only non-white MCB employee.

         170.    Plaintiff was the only MCB employee of Ivory Coast or African national origin.

         171.    MCB required Plaintiff to work thousands of hours without pay. It did not require

  this of its white, non-African/Ivory Coast employees.

         172.    MCB refused to provide Plaintiff with the same benefits provided to white, non-

  African/Ivory Coast employees who worked similar hours to Plaintiff, including among others

  paid days off, paid vacation, paid holidays, paid sick time, health and other insurance.

         173.    MCB treated Plaintiff less favorably than her white, non-African coworkers in

  other ways including forbidding her from speaking to research study participants because of her

  accent, requiring her and not her white, non-African coworkers to have contact with study

  participants with communicable diseases.

         174.    MCB illegally discriminated against Plaintiff on the basis of race and national

  origin by discharging her for pretextual reasons and replacing her with a white, non-African/Ivory

  Coast employee.

         175.    In its response to Plaintiff’s charge of discrimination, MCB admitted that Plaintiff

  satisfied the initial burden of establishing a prima facie case of race and national origin

                                                    22
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 23 of 28




  discrimination, stating that Plaintiff “is a member of a protected class (race/national origin), as

  she is African/Black and from the Ivory Coast. She was qualified for the job of a Research

  Coordinator. She was discharged by MCB and her job was not eliminated after her discharge.”

          176.    MCB’s treatment of Plaintiff was willful and malicious.

          177.    As a result of MCB’s illegal discrimination, Plaintiff has suffered damages to be

  fully determined at trial.

                                     SEVENTH CLAIM FOR RELIEF
                          Retaliation under the Colorado Civil Rights Act
                                     (C.R.S.§ 24-34-301 et seq.)
                     Against Defendant MCB, Brigitte Klaib and Kristin Scalva

          178.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          179.    On August 10, 2016, Plaintiff complained to MCB’s President, Kristin Scalva,

  about the discriminatory and illegal treatment alleged above.

          180.    Until this meeting, MCB clearly indicated to Plaintiff that it desired and intended

  for her to return to work after her disability leave.

          181.    Immediately after, and because of Plaintiff’s complaints, Defendants Brigitte Klaib

  and MCB terminated Plaintiff’s employment.

          182.    Defendants actions constitute illegal retaliation under C.R.S. § 24-34-

  402(1)(e)(IV) and was willful and malicious.

          183. MCB’s termination of Plaintiff’s employment was in retaliation for her complaints
  of discrimination.




                                                     23
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 24 of 28




                               EIGHTH CLAIM FOR RELIEF
                            (Violation of C.R.S. § 24-34-402(1)(i))
         Against All Defendants MCB, Alexander and Brigitte Klaib and Kristin Scalva

         184.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

         185.    C.R.S. § 24-34-402(1)(i) makes it illegal for “an employer to discharge, discipline,

  discriminate against, coerce, intimidate, threaten, or interfere with any employee or other person

  because the employee inquired about, disclosed, compared, or otherwise discussed the employee's

  wages; to require as a condition of employment nondisclosure by an employee of his or her

  wages; or to require an employee to sign a waiver or other document that purports to deny an

  employee the right to disclose his or her wage information.”

         186.    Defendant Alexander Klaib told Plaintiff on multiple occasions that she should not

  discuss her wages with anyone else.

         187.    In violation of C.R.S. § 24-34-402(1)(i), the MCB Personnel Manual provides that

  it is a violation of company policy for employees to discuss their compensation with each other.

         188.    Defendants Brigitte Klaib, Kristin Scalva and MCB discharged Plaintiff because

  she discussed her wages with Defendant Kristin Scalva and others and complained that she was

  not appropriately compensated.

         189.    As a result of Defendants illegal actions in violation of C.R.S. § 24-34-402(1)(i)

  Plaintiff has suffered damages to be proven at trial.


                                    NINTH CLAIM FOR RELIEF
                             (Civil Rights Act of 1966, 42 U.S.C. § 1981)
                                       Against all Defendants

         190.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

                                                   24
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 25 of 28




         191.    Defendant and Plaintiff entered into a contract of employment.

         192.    Defendants discriminated against Plaintiff in the enforcement of this contract on

  the basis of her race as alleged above, by among other actions, requiring her to work thousands of

  hours without compensation and withholding employee benefits from her.

         193.    Defendants discriminated against Plaintiff by terminating her employment for

  pretextual reasons and replacing her with a white employee.

         194.    Plaintiff’s race was a motivating factor in Defendants’ treatment of Plaintiff,

  enforcement of the contract and its decision to terminate Plaintiff’s employment contract.

         195.    Defendants acted willfully and with malice.

         196.    As a result of Defendants’ actions, Plaintiff has suffered damages, to be fully

  determined at trial.


                                  TENTH CLAIM FOR RELIEF
                  (Retaliation - Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.)
                                       Against Defendant MCB

         197.    Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

         198.    Defendant terminated the contract and Plaintiff’s employment because Plaintiff

  complained about Defendants’ mistreatment of her.

         199.    Defendants’ actions constitute illegal retaliation.

         200.    Defendants acted willfully and with malice.

         201.    As a result of Defendants’ actions, Plaintiff has suffered damages, to be fully

  determined at trial.




                                                   25
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 26 of 28




                                       ELEVENTH CLAIM FOR RELIEF
                                      Disability Discrimination – Discharge
                               (Colorado Civil Rights Act C.R.S. § 24-34-301 et seq.)
                                            Against Defendant MCB

          202.     Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          203.     Plaintiff was qualified for the job of Medical Research Study Coordinator.

          204.     Plaintiff was disabled due to her cancer, surgery and treatment and subsequent

  complications.

          205.     One of the reasons given by Defendant for Plaintiff’s termination was the fact that

  she was required to take a medical leave of absence.

          206.     Plaintiff was discharged as a result of her disability.

          207.     Defendant’s proffered reasons for the discharge were a pretext for discrimination

          208.     Defendant replaced Plaintiff with a non-disabled individual.

          209.     As a result of Defendant’s discrimination, Plaintiff has suffered damages to be

  fully determined at trial.

                                         TWELFTH CLAIM FOR RELIEF
                                Disability Discrimination – Failure to Accommodate
                               (Colorado Civil Rights Act C.R.S. § 24-34-301 et seq.)
                                              Against Defendant MCB

          210.     Plaintiff realleges and incorporates by reference the allegations set forth in all

  preceding paragraphs of this Complaint.

          211.     At all times until August 11, 2016, Defendant accommodated Plaintiff’s need for a

  medical leave of absence and communicated its desire to have her return to work.

          212.     On August 10, 2016, Plaintiff delivered a letter from her physician clearing her to

  return to work in October.



                                                      26
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 27 of 28




          213.       Defendant never told Plaintiff that it could not accommodate the additional weeks

  of leave or that to do so would be an undue hardship.

          214.       Providing additional time off through October 2016 would have enabled Plaintiff

  to recover, return to work and satisfactorily perform her job.

          215.       Defendant’s failure to accommodate Plaintiff’s disability caused her damages to be

  proved at trial.


                                       DEMAND FOR JURY TRIAL


           Plaintiff demands a trial to a jury for all issues so triable.


                                         PRAYER FOR RELIEF

           Plaintiff respectfully requests that this Court enter an order:

                      a)     Granting judgment in favor of Plaintiff and against Defendants on all

                             claims set forth against each of them in this Complaint; and

                      b)     Awarding Plaintiff damages as proven at trial, including but not limited

                             to her unpaid wages and overtime, back pay, front pay, liquidated

                             damages, compensatory and noneconomic damages, interest as allowed

                             by law and punitive damages; and

                      c)     Awarding Plaintiff her attorneys’ fees, expert witness fees and all other

                             costs and expenses of bringing this lawsuit; and

                      d)     Awarding Plaintiff any other relief the Court determines is just and

                             proper.




                                                     27
Case 1:19-cv-02064-WJM-KMT Document 1 Filed 07/17/19 USDC Colorado Page 28 of 28




                    Respectfully submitted this 17th day of July, 2019.


                                          KIOVSKY | DUWALDT LLC


                                          /s Karen DuWaldt

                                          Karen DuWaldt (Atty Reg. # 15967)
                                          2155 Franklin Street
                                          Denver, CO 80205
                                          Telephone: (720) 971-8569
                                          Email: karen@kdemploymentlaw.com


                                         NIXON SHEFRIN HENSEN OGBURN, P.C.


                                         /s/ Stephen J. Hensen
                                         Stephen J. Hensen (Atty. Reg. #16893)
                                         5619 DTC Parkway, Suite 1200
                                         Greenwood Village, CO 80111
                                         Telephone: 303-773-3500
                                         Fax:        303-779-0740
                                         Email: shensen@nixonshefrin.com

                                         Attorneys for Plaintiff




                                            28
